DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species 13, drawing to figures 20, 21-23 in the reply filed on 01/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “claim 33 The headwear assembly according to claim 23, wherein the virtual reality device holder transitions from the first position to the second position in a translational motion.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33, recites “claim 33, wherein the virtual reality device holder transitions from the first position to the second position in a translational motion.” Renders the claim indefinite because such claimed subject matter does not have support in the instant disclosure. Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter. Furthermore which structure is encompassed by such limitation.  For the purpose of examination and as best understood, the limitation is interpreted to mean that “wherein the mobile virtual reality device holder, in a first position, is configured to be positioned adjacent to a forehead of a user and configured to be moved to a second position, in which the mobile virtual reality device holder is configured to be positioned over one or both eyes of the user.”

Notes:  Claim 21-25, 28-32, recites “a mobile virtual reality device” which is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-25, 28-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynd et al. (5105475—hereinafter, Lynd).

Notes: the intended use limitation, such as “configured to and/or adapted to” which does not differentiate the claimed apparatus from a prior art apparatus but satisfying the claimed structural limitations.  

Regarding claim 21, Lynd discloses a headwear assembly (fig.1), comprising: at least one storage region (fig.1 shows the storage region at 13 including walls to form a pocket space for receiving items) secured to a portion of the headwear assembly that is adjacent to the storage region (fig.1 shows the region 13 is adjacent to the headwear 10) and constructed of a material non-permeable to liquids (col.4, lines 17-31 states the section 13 having walls 15-17 are made of suitable plastic material); a mobile virtual reality device holder (26); wherein the at least one storage region is configured to house the mobile virtual reality device holder for receiving a mobile virtual reality device (fig.1 shows the storage region at 13 including walls 15-17 to form a pocket space for receiving items or element 11), but does not disclose the non-permeable material is positioned to prevent humidity from entering the storage region and fogging up the lens or screen of the mobile virtual reality device while the device is enclosed within the storage region.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the region 13 having walls 15-17 made by suitable plastic material is configured to perform as the claimed invention, since par [0071] of the original specification a non-permeable layer 15 can be formed of a material that is non-permeable to fluids such as plastic, nylon or rubber that does not permit water or moisture to freely pass therethrough. When the lens 7 of the goggle band 5 is in its stored or resting position within pocket 4, and the wearer begins to sweat during physical activity, the perspiration leaving the wearer's forehead that passes into the hat is prevented by the non-permeable layer 15 from reaching the adjacent interior surface of lens 7. This can prevent the lens from fogging over, thereby allowing the wearer to have a clearer, unobstructed view through the lens when positioned over the face.  Such material is disposed by Lynd col.4, lines 17-31 states the section 13 having walls 15-17 are made of suitable plastic material which equally to the non-permeable to liquids, since both the prior art and invention disclose plastic material, and both perform equally to one another.
Furthermore, but does not disclose the functional limitation such as the mobile virtual reality device holder for receiving a mobile virtual reality device.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention recognize that the glass device is configured to receive a camera, mobile phone or other electronic device.  Such modification would be considered a mere of design choice involves routine skill in the art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 22-26, 28, 30, Lynd discloses the headwear assembly according to claim 21, wherein the mobile virtual reality device holder is configured to be positioned adjacent to a forehead of a user and further configured to be pulled down over one or both eyes of the user (fig.1 and 4); wherein the mobile virtual reality device holder, in a first position, is configured to be positioned adjacent to a forehead of a user (fig.1) and configured to be moved to a second position (fig.4), in which the mobile virtual reality device holder is configured to be positioned over one or both eyes of the user; wherein the mobile virtual reality device holder is configured to slide downward from the first position into to the second position, in which the mobile virtual reality device holder is configured to be positioned over one or both eyes of the user (see at least fig.1 and 4); wherein the mobile virtual reality device holder is configured to flip downward from the first position into to the second position, in which the mobile virtual reality device holder is configured to be positioned over one or both eyes of the user (see at least fig.1 and 4); wherein the mobile virtual reality device holder is configured to be separately attachable to the headwear assembly for positioning the mobile virtual reality device holder over one or both eyes of the user (fig.4 shows the glasses is spaced from the recess of the headwear); wherein the headwear assembly includes at least one of the following: a hood of a hooded sweatshirt, a hood, a headband, a visor, a hard hat, an eyeglass, a head gear of a pillow, a trapper hat, a ball cap, a winter beanie, a helmet, and any combination thereof (fig.1).
Regarding claim 29, Lynd does not disclose wherein the mobile virtual reality device holder is constructed using an inflatable bladder (fig.1 shows section 13 having walls 15-17 to form a spacing for receiving items); 
Regarding claim 31, Lynd does not disclose the functional limitation such as the mobile virtual reality device holder for receiving a mobile virtual reality device.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention recognize that the glass device is configured to receive a camera, mobile phone or other electronic device.  Such modification would be considered a mere of design choice involves routine skill in the art.
Regarding claim 32, Lynd discloses the headwear assembly according to claim 21, wherein the virtual reality device holder includes at least one virtual reality lens configured to be embedded into the storage region (fig.1 and 4).
Regarding claim 33, Lynd discloses wherein the mobile virtual reality device holder, in a first position, is configured to be positioned adjacent to a forehead of a user (fig.1) and configured to be moved to a second position (fig.4), in which the mobile virtual reality device holder is configured to be positioned over one or both eyes of the user.

                                                                                                                                                                                               
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25, 28-33 have been considered but are moot in view of the new ground rejection as discussed above.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a mechanism suited for holding an (electronic)  mobile virtual reality device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, which claim is applicant referring to?
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732